Citation Nr: 1613582	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to January 1980, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to the benefit currently sought on appeal.  

In October 2011, the Veteran withdrew his request to appear before a member of the Board for a hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

A February 2013 Board decision denied service connection for a skin disability, denied an earlier effective date for the grant of service connection for post-traumatic stress disorder (PTSD), and granted a 100 percent schedular rating for PTSD effective July 27, 2009.  The Veteran appealed the denial of service connection for a skin disability to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2013 joint motion for remand (JMR), the Court vacated the Board's denial of the service connection claim for skin disability but it did not disturb the remainder of the February 2013 Board decision.  It appears that the RO has not yet implemented the February 2013 grant of a 100 percent schedular rating for PTSD effective July 27, 2009.   


FINDING OF FACT

The Veteran's skin disability, diagnosed as nummular eczema, dermatitis, and furunculosis, is caused by his service-connected PTSD.  





CONCLUSION OF LAW

The criteria for service connection for a skin disability, diagnosed as nummular eczema, dermatitis, and furunculosis, secondary to service-connected PTSD is met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As noted above, the Board denied service connection for a skin disability in February 2013.  The Veteran appealed to the Court and pursuant to an August 2013 JMR, the Court vacated the Board's denial of the issue and remanded the matter for compliance with the terms of the JMR.  The Board then remanded the service connection claim in February 2014, June 2014, and March 2015 for additional development.  

The Veteran's medical records and VA examination reports include notations of a skin disability, diagnosed as nummular eczema and dermatitis, as well as furuncle.  See April 2008 VA treatment record, April 2014 VA examination report, and July 2014 VA examination report.  VA medical opinions dated April 2014, July 2014, and July 2015 opined that the Veteran's skin disability was less likely than not related to service.  In November 2015, the Board requested a medical opinion from a Veterans Health Administration specialist.  

A December 2015 medical specialist opinion was obtained.  In pertinent part, the specialist indicated that there is an equal or greater likelihood that PTSD caused the Veteran's eczema, dermatitis, and furunculosis if PTSD was an active disability in 2005 when the eczema was reported.  See p. 1, 8, and 9.  To support his medical opinion, the specialist discussed two peer reviewed studies that showed patients with PTSD were more likely to have a number of specific medical problems, including eczema.       

The Veteran's medical records show a diagnosis of PTSD in 2005.  See June 2005, October 2005, and November 2005 VA treatment records.  In fact, the evidence of records shows that the Veteran sought treatment from a psychologist at a Vet Center around 1983.  See December 2007 letter.    

In light of the December 2015 medical specialist opinion indicating that the Veteran's service-connected PTSD caused his skin disability, the Board finds that the evidence is at least in equipoise.  Thus, after resolving reasonable doubt in favor of the Veteran, service connection for a skin disability, diagnosed as nummular eczema, dermatitis and furunculosis, is warranted.  


ORDER

Service connection for a skin disability, diagnosed as nummular eczema, dermatitis and furunculosis, is granted.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


